Case 3:21-cv-00514-MMH-JRK Document 53-1 Filed 08/02/21 Page 1 of 5 PageID 563




                                                                    Exhibit 1
                                          P. Not. of Supp. Authority re Mot for Stay/
                                                   Denial of Stay, Holman v. Vilsack
                                        Court: M.D. Fla. Case No. 3:21cv514-MMH
                                                                   Pacific Legal Foundation
                                                                               930 G Street
                                                       Sacramento CA 95814 – 916.419.7111
Case
Case3:21-cv-00514-MMH-JRK
     1:21-cv-01085-STA-jay Document
                            Document4953-1
                                        FiledFiled
                                               08/02/21
                                                   08/02/21
                                                         Page
                                                            Page
                                                              1 of24of PageID
                                                                       5 PageID
                                                                              1026
                                                                                564




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

  ROBERT HOLMAN,                                      )
                                                      )
         Plaintiff,                                   )
                                                      )
          v.                                          ) Civil Action No. 1:21-cv-01085-STA-jay
                                                      )
  THOMAS J. VILSACK, in his official                  )
  capacity as Secretary of the United States          )
  Department of Agriculture, and                      )
                                                      )
  ZACH DUCHENEAUX, in his official                    )
  capacity as Administrator of the Farm Service       )
  Agency,                                             )
                                                      )
         Defendants.                                  )


         ORDER DENYING DEFENDANTS’ MOTION TO STAY PROCEEDINGS
              PENDING RESOLUTION OF RELATED CLASS ACTION


         Before the Court is Defendants’ motion to stay proceeding pending resolution of Miller v.

 Vilsack, 4:21-cv-595 (N.D. Tex.), a related class action. (ECF No. 45). Plaintiff has filed a

 response and opposes the motion. (ECF No. 48.) For the reasons set forth below, Defendants’

 motion is DENIED.

         “A district court’s power to stay proceedings is incidental to the power inherent in every

 court to control the disposition of the causes on its docket with economy of time and effort for

 itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). However,

 “it is also clear that a court must tread carefully in granting a stay of proceedings, since a party has

 a right to a determination of its rights and liabilities without undue delay.” Ohio Envtl. Council v.

 U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977). “[T]he burden is on

 the party seeking the stay to show that there is pressing need for delay, and that neither the other
Case
Case3:21-cv-00514-MMH-JRK
     1:21-cv-01085-STA-jay Document
                            Document4953-1
                                        FiledFiled
                                               08/02/21
                                                   08/02/21
                                                         Page
                                                            Page
                                                              2 of34of PageID
                                                                       5 PageID
                                                                              1027
                                                                                565




 party nor the public will suffer harm from entry of the order.” Id. at 396; see also Landis, 299 U.S.

 at 255 (“Only in rare circumstances will a litigant in one cause be compelled to stand aside while

 a litigant in another settles the rule of law that will define the rights of both.”) In this case,

 Defendants have not met their burden.

        As noted by Defendants, Plaintiff filed this action to challenge the USDA’s implementation

 of Section 1005 of the American Rescue Plan Act of 2021 (“ARPA”). (ECF No. 1.) This Court

 granted Plaintiff’s request for a preliminary injunction and enjoined disbursement of Section 1005

 funds on a nationwide basis pending resolution of the case on the merits. (ECF No. 41.)

 Defendants contend that Plaintiff is a member of the two classes certified by the Miller Court under

 Rule 23(b)(2), and Defendants will be bound by any relief granted to the classes with respect to

 Plaintiff should the Miller plaintiffs’ claim prevail. Defendants argue that, continued adjudication

 of Plaintiff’s claims in this Court, separate from the class to which he belongs, would be

 unnecessarily duplicative and risk inconsistent results. Defendants further argue that a stay would

 not prejudice Plaintiff who will benefit from any judgment applicable to the classes and who, in

 the meantime, is protected by the preliminary injunctions entered by the Miller Court and this

 Court. According to Defendants, a stay would also preserve judicial resources and prevent hardship

 to Defendants who would otherwise be required to continue defending against duplicative claims

 in separate courts.

        Plaintiff has responded by correctly pointing out that his primary authority, Vitolo v.

 Guzman, 999 F.3d 353 (6th Cir. 2021), is not binding precedent in Miller, whereas it is binding in

 this Court. (“The government asks the Court to take this matter out of the hands of a Plaintiff who

 has already prevailed on a motion for preliminary injunction, and have his fate determined by other

 parties with other legal counsel in a court in a different judicial circuit that isn’t bound by Vitolo
                                                       2
Case
Case3:21-cv-00514-MMH-JRK
     1:21-cv-01085-STA-jay Document
                            Document4953-1
                                        FiledFiled
                                               08/02/21
                                                   08/02/21
                                                         Page
                                                            Page
                                                              3 of44of PageID
                                                                       5 PageID
                                                                              1028
                                                                                566




 v. Guzman, 999 F.3d 353 (6th Cir. 2021).” (Resp. p. 8, ECF. No. 48.)) This fact alone militates

 against granting a motion to stay.

        However, beyond that, the Court agrees with Plaintiff’s argument that, if this matter is

 stayed, he “would have no say whatsoever in the pace at which Miller would proceed, including

 whether extensions of deadlines may be requested or granted by either party, or whether the

 government may seek en banc review by the Fifth Circuit, or whether ultimate review by the U.S.

 Supreme Court may occur.” (Id. at p. 9.) Plaintiff could well have to wait years before he is able

 to resume his case in this Court.

        Additionally, the interests of the Miller plaintiffs are not completely aligned with Plaintiff’s

 interests, thus negating Defendants’ claim of duplicative lawsuits. Plaintiff has alleged in his

 complaint that loan forgiveness will bar him from obtaining future loans from the USDA. While

 the government’s position is that it can allow future loan eligibility for those who receive loan

 forgiveness under Section 1005, this Court has not decided the issue, and the issue has not been

 raised in Miller. Therefore, if the government accepts the suggestion of the Miller Court that

 “defendants will have a choice in whether to respond to the proposed injunction by extending loan

 forgiveness to all farmers and ranchers, or whether to respond by withholding loan forgiveness

 from everyone,” Miller, No. 4:21-cv-595, ECF No 18 at PageID 675, and chooses to eliminate the

 race requirement of Section 1005, Plaintiff’s claim concerning eligibility for future loans will be

 left unadjudicated. Finally, Plaintiff may choose to opt out of the Miller classes, thus leaving his

 interest unrepresented.

         In summary, Defendants have not shown that a stay is warranted in this matter, and their

 motion to stay proceedings is DENIED. The parties are DIRECTED to confer and then submit

 a joint proposed scheduling order to the Court’s ECF inbox in word processing format within
                                                       3
Case
Case3:21-cv-00514-MMH-JRK
     1:21-cv-01085-STA-jay Document
                            Document4953-1
                                        FiledFiled
                                               08/02/21
                                                   08/02/21
                                                         Page
                                                            Page
                                                              4 of54of PageID
                                                                       5 PageID
                                                                              1029
                                                                                567




 fourteen (14) days of the entry of this order. The Clerk of the Court will set a scheduling

 conference by separate order.

        IT IS SO ORDERED.

                                          s/ S. Thomas Anderson
                                          S. THOMAS ANDERSON
                                          CHIEF UNITED STATES DISTRICT JUDGE

                                          Date: August 2, 2021.




                                                 4
